Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/21 has been entered.

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 5/12/21. Claims 1-17 are pending. Claim 1 has been amended. 

Response to Arguments
The claim rejections under 35 U.S.C. 102(a), have been withdrawn in response to Applicants' amendments. The claim rejections under 35 U.S.C. 103 have been maintained.
Applicants’ arguments are considered moot in light of the withdrawal of claim objections and rejections as stated above.

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FLYNN et al. (US 2017/0268377).
Re Claim 1, FLYNN et al. teaches a turbocharger cleaning device for automatic cleaning of an internal space of a turbocharger during operation, comprising: a pipe system 90 configured to connect a connector of the turbocharger and comprising at least one valve 96, a cleaning agent source 72/74 configured to be connected to an internal space by the pipe system 90, and an electronic control 100 which is connected to automatically clean the turbocharger. The valve being based on the claimed parameters is intended use, noting that this is neither a method claim nor a required structural element.
FLYNN et al. does not appear to explicitly teach the sensor as configured. However, FLYNN et al. teaches and suggests the use of sensors (i.e. [0037]) which aid during control. It would have been obvious to one having ordinary skill in the art at the time of effective filing to use the claimed sensors with the parameters, because FLYNN et al. teaches to monitor thrust output which is directly related to a rotational speed of the turbocharger in controlling the fluid flow. See [0047].
Re Claim 2, a temperature sensor is taught. See [0041].
Re Claim 8, the cleaning agent container could be controlled to have atmospheric pressure, which is not considered to be any additional structure, and the volume is intended use as a cleaning cycle may use different amounts of cleaning agent, including a very small amount, resulting in a storage volume of multiples of that consumed.
Re Claim 10, the internal space to be cleaned is intended use of the system, expected capable of being met by the system as taught by FLYNN et al.
Re Claim 17, the pressures are optional, and intended uses also, as the turbocharger parameters only needs to comprise for example an actual rotational speed of the turbocharger.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over FLYNN et al. (US 2017/0268377) in view of BERKEMEIER et al. (US 2017/0218884).
FLYNN et al. is relied upon as applied to the claims above.
Claim 9 is further directed toward a venturi nozzle, which FLYNN et al. does not appear to teach explicitly. However it is well known in the art to use a venturi nozzle for a combustion engine. For example, BERKEMEIER et al. teaches a cleaning device for a combustion engine which utilizes a conveying agent source 101; a conveying agent valve 109 in the pipe system; and a venturi nozzle 107. 
Thus it would have been obvious to one having ordinary skill in in the art at the time of effective filing to modify the turbocharger cleaning apparatus as taught by FLYNN et al. and to utilize a venturi nozzle for application as taught by BERKEMEIER et al. to mix and dispense the cleaning agent for engine cleaning.
The conveying agent and cleaning agent mixing are considered obvious in view of FLYNN et al. teaching 72 and 74 and BERKEMEIER et al. utilizing a venturi to draw the solution.

Allowable Subject Matter
Claims 4-7 are allowable.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711